Citation Nr: 1025555	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  04-42 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran served on active duty from May 1977 to September 1982 
and from December 1983 to December 1985.  

This case comes to the Board of Veterans' Appeals (Board) from a 
June 2004 rating decision by the Department of Veterans' Affairs 
(VA) Regional Office (RO) in Oakland, California, that in 
pertinent part, denied the Veteran's claim.  The Veteran filed a 
timely notice of disagreement and the RO issued a statement of 
the case dated in November 2004.  The Veteran filed a substantive 
appeal the same month.

In November 2008, the Veteran, accompanied by his representative, 
testified at a hearing before the undersigned Veteran's Law Judge 
at the local regional office.  A transcript of these proceedings 
has been associated with the Veteran's claims file. 

In February 2009, this matter was remanded by the Board for 
additional development and adjudication.

In May 2010, the Veteran submitted a statement and photos of 
himself in the military.  This material was not accompanied by a 
waiver of RO consideration.  However, as this evidence is 
essentially duplicative of material already of record at the time 
of the most recent supplemental statement of the case dated in 
April 2010, the Board finds that a remand for initial RO 
consideration is not required. 


FINDINGS OF FACT

1  All evidence necessary for adjudication of the issue addressed 
in this decision have been obtained by VA.

2.  The preponderance of the medical evidence does not reflect 
that a low back disability, to include degenerative joint disease 
of the lumbar spine, is related to the Veteran's active military 
service, nor may such condition be presumed to have been incurred 
in or aggravated by service.


CONCLUSION OF LAW

A low back disability, to include degenerative joint disease of 
the lumbar spine, was not incurred in or aggravated by active 
service, nor may such condition be presumed to have been incurred 
or aggravated in service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became law 
in November 2000.  The VCAA provides, among other things, that VA 
will make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by VA.  The VCAA also requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

With respect to the Veteran's claim, the Board finds that VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In this 
regard, the Board finds that a letter dated in February 2004 
satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Veteran was aware from this letter what evidence was 
necessary to support his claim; and that it was ultimately his 
responsibility to give VA any evidence pertaining to his claim.  
In addition, the letter informed the Veteran that additional 
information or evidence was needed to support his claim; and 
asked the Veteran to send the information to VA.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [Pelegrini II].

In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 (VA's regulation concerning VA assistance in 
developing claims) has been revised in part recently.  These 
revisions became effective as of May 30, 2008, and several 
portions of the revisions are pertinent to the case at hand.  See 
73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final 
rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the claim.  
The final rule also removes the fourth sentence of 38 C.F.R. § 
3.159(b)(1), previously indicating that if VA does not receive 
the necessary information and evidence requested from the 
claimant within one year of the date of the notice, VA cannot pay 
or provide any benefits based on that application.  The revised 
sentence reflects that the information and evidence that the 
claimant is informed that he or she is to provide must be 
provided within one year of the date of the notice.  Finally, 
under 38 C.F.R. § 3.159(b)(3), no duty to provide section 38 
U.S.C.A. § 5103(a) notice arises upon receipt of a Notice of 
Disagreement ("NOD") or when, as a matter of law, entitlement to 
the benefit claimed cannot be established.  VA may continue to 
have an obligation to provide adequate section 38 U.S.C.A. § 
5103(a) notice despite receipt of an NOD if the claim was denied 
and compliant notice was not previously provided. See Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006) [Mayfield II].

In addition to the foregoing, the Board observes that the 
Veteran's service medical records, VA treatment records, Social 
Security Administration disability records, and private medical 
records have been obtained, to the extent possible. 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The Veteran has also been afforded VA 
examinations dated in March 2005 and April 2009 in connection 
with his claim.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, is 
available and not part of the claims file.  In this regard, the 
Board notes that the March 2005 and April 2009 VA examiners 
commented about a 1996 motor vehicle accident involving the 
Veteran that resulted in a L3 compression fracture.  The Veteran 
was indicated to have been hospitalized for four days.  In 
addition, an April 1996 medical report notes a motor vehicle 
accident in 1993 with a L3 compression fracture.  Records related 
to a motor vehicle accident and subsequent hospitalization do not 
appear to be otherwise of record.  However, since both examiners 
considered this evidence for purposes of their examinations and 
reports, the Board finds that a remand for the sole purpose of 
associating these records with the claims folder is not 
warranted.  

The Board concludes, after reviewing all evidence of record, that 
the preponderance of the evidence is against the Veteran's claim.  
As such, any questions as to the appropriate disability ratings 
or effective dates to be assigned to these claim are rendered 
moot; and no further notice is needed.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Since there is no indication 
that any failure on the part of VA to provide additional notice 
or assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless and proceeds with a 
merits adjudication of the Veteran's claims.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006).

B. Law and Analysis

Applicable law provides that service connection may be granted 
for a disability resulting from disease or injury incurred in or 
aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304.  Service connection may also be 
granted for certain chronic diseases, including and arthritis, 
when the disease is manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service.  38 C.F.R. § 
3.303(d).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical evidence, or, in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical, or in 
certain circumstances, lay evidence of a nexus between the 
claimed in-service disease or injury and the present disease or 
injury.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995; see also 38 C.F.R. § 
3.303(a).  

The existence of a current disorder is the cornerstone of a claim 
for VA disability compensation.  See Degmetich v. Brown, 104 F. 
3d 1328 (1997) (holding that the VA's and the United States Court 
of Appeals for Veterans Claims (Court)'s interpretation of 
sections 1110 and 1131 of the statute as requiring the existence 
of a present disorder for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  That a condition or injury occurred in service alone is 
not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  In the absence of proof of a present disability, 
there can be no valid claim or the grant of the benefit.  Id.  

Under § 3.303(b), an alternative method of establishing the 
second and/or third Caluza element is through a demonstration of 
continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 
488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of postservice continuity of the same 
symptomatology; and (3) medical or, in certain circumstances lay 
evidence of a nexus between the present disability and the 
postservice symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).  The 
provisions concerning continuity of symptomatology do not relieve 
the requirement that there be some evidence of a nexus to 
service.  For service connection to be established by continuity 
of symptomatology there must be competent medical or other 
evidence that relates a current condition to that symptomatology.  
See Savage 10 Vet. App. at 495-98 (1997).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes where there is no credible lay 
evidence of a continuity of symptomatology.  Davidson, supra; see 
also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
Veteran can attest to factual matters of which he or she had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans 
Claims held that an appellant need only demonstrate that there is 
an "approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear that 
to deny a claim on its merits, the evidence must preponderate 
against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert.

In this case, the Veteran seeks entitlement to service connection 
for a low back disability.  

The Veteran's service treatment records indicate that the Veteran 
was seen in June 1980 with complaints of low back pain.  The 
Veteran reported that he was riding a bike with a backpack and 
that the backpack got caught on a pole and pulled the Veteran off 
of the bike.  The Veteran was assessed with lumbosacral strain.  
The Veteran was also noted to have cellulitis, left leg, that was 
indicated to be resolved in September 1978.  The Veteran's 
separation examinations dated in August 1982 and December 1985 
indicated no back disability.  

After service, the Veteran was noted to have been in a motor 
vehicle accident in either 1993 or 1996 resulting in an L3 
compression fracture.  The Veteran was noted to have been 
hospitalized for four days.  The Veteran's medical records 
indicate that the Veteran has been found to have recurrent back 
pain, fracture of L3 with slight loss of height of the body, 
degenerative disc disease at L5-S1 causing bilateral neural 
foraminal stenosis and nerve root encroachment, chronic L5 
radiculopathy, low back strain, and degenerative joint disease of 
the lumbar spine with left S1 root irritation.

In connection with his claim, the Veteran submitted the report of 
his private physician dated in June 2004 that states that the 
Veteran has ongoing low back pain.  The Veteran reported that 
this pain started in the military and has not gone away.  The 
physician noted that the Veteran had a diagnosis of degenerative 
disc disease and protrusion at L5-S1 with left sided nerve root 
impingement protrusion into the left lateral recess.  The 
physician stated that "[i]t is my opinion that the degenerative 
changes in his low back probably started with the lymphanditis 
and cellulites he first experienced in the military, and probably 
will worsen with age." 

In order to determine whether the Veteran's low back disability 
had its onset in service or as a result of military service, the 
Veteran was afforded a VA examination dated in March 2005.  The 
examiner indicated by virtue of his comments that the Veteran's 
claims file had been reviewed in connection with the examination.  
Here the examiner indicated that the Veteran reported working in 
the Navy on board a ship and that he would frequently run on 
board ship for several miles every day.  He indicated that he 
developed a problem with pain in his low back.  He states that he 
reported his complaints to his doctors and was told he had 
lymphadenitis and cellulitis.  He improved, but the Veteran 
indicated that his low back pain did not go away.  The Veteran 
reported that he has had low back pain since service.  He also 
reported doing a lot of lifting in the military.  The Veteran 
indicated that he stopped running in 1984 and that he has not 
been able to do sports or athletic activities since service.  The 
examiner then noted that the Veteran reported that he had been in 
a motor vehicle accident in 1996 and that this resulted in a 
compression fracture.  He was indicated to have been hospitalized 
for four days.  Since then the Veteran was indicated to have 
chronic low back pain.  After examination, the Veteran was 
diagnosed with lumbar strain with radiculopathy, likely related 
to the service, and status post motor vehicle accident in 1996 
status post L3 compression fracture, not related to service.  The 
examiner also stated that the Veteran's current lumbar disability 
was multifactoral in origin, having components related to service 
and post-service.  The examiner stated that, if this medical 
history is accurate, there does appear to be a lumbar disability 
with lumbar radiculopathy that originated in the service.  The 
examiner then stated that the Veteran had several medical 
evaluations for his low back while in the service and that his 
medical history indicates that his problem has been present ever 
since the service.   

The Veteran then submitted evidence in the form of a letter from 
a VA physician dated in October 2008 which suggested the 
possibility that the Veteran was misdiagnosed in service with 
cellulitis when in fact the condition was something that has now 
manifested as his current low back condition.  The VA examination 
undertaken prior to the submission of this letter did not take 
this possibility into account and therefore the Board found, in 
its February 2009 decision, that a new VA examination must be 
undertaken in order to determine the nature and etiology of his 
low back condition in light of this new evidence.

The Veteran was then afforded an additional VA examination dated 
in April 2009.  The examiner indicated that the Veteran's claims 
file had been reviewed in connection with the examination.  The 
Veteran's service and post-service medical history was noted in 
the report.  The examiner noted that during the Veteran's active 
duty service, his service treatment records indicate only one 
episode of a complaint of low back pain in June 1980 in which the 
Veteran was diagnosed with lumbosacral strain.  The examiner also 
noted that the Veteran had many physical examinations in service 
and that none of these examinations note back trouble.  The 
examiner stated that there is nothing in the Veteran's claims 
file to indicate back problems after service until a motor 
vehicle accident in 1996 with L3 compression fracture.  After 
noting the Veteran's current diagnoses and symptoms, and after 
examining the Veteran, the Veteran was diagnosed with 
degenerative joint disease of the lumbosacral spine with left S1 
root irritation but without clinical evidence for any deficits 
from root impingement, but with chronic low back pain with 
radiation into the left lower extremity.  The examiner then 
indicated that the Veteran was once treated with cellulitis of 
the left leg with painful enlarged lymph node in the left groin 
in service.  The examiner stated that this has nothing to do with 
the back disorder.   He also noted that the Veteran was seen once 
in June 1980 for complaints of low back pain.  The examiner 
stated that this was lumbosacral strain and that this had 
resolved.  He noted that there were no ongoing issues during 
active duty service or afterwards until 1996 and the motor 
vehicle accident.  The Veteran was noted to have low back pain 
since that time.  The Veteran was noted to have disc disease 
which the examiner stated was not uncommon at the Veteran's age, 
and that the Veteran's current back disability appeared to be age 
related.  The examiner concluded by stating that it is less 
likely than not that the Veteran's current back condition was 
caused by his service.

Based on the foregoing, the Board finds that entitlement to 
service connection is not warranted in this case for the 
Veteran's current low back disability.  While the Veteran has 
been diagnosed with this condition and was seen for complaints of 
low back pain on one occasion in service, the Veteran's service 
medical examinations, to include his separation examinations, 
found no back disability.  And there is no  evidence of a 
diagnosed back disability within one year of service.  Finally, 
the Board notes that the April 2009 VA examiner that examined the 
Veteran and his claims file in connection with the claim, found 
no medical nexus between his low back disability and his active 
military service. 

In this regard, the Board notes that the Veteran submitted a June 
2004 report of his private physician indicating a positive nexus 
between the Veteran's back disability and his service.  In 
addition, the March 2005 VA examiner indicated that the lumbar 
strain portion of the Veteran's current back disability was 
likely related to service.  

According to Court, "the probative value of medical opinion 
evidence is based on the medical expert's personal examination of 
the patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches."  
Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility 
and weight to be attached to these opinions is within the 
province of the Board.  Id.  In this case, the Board finds that 
the April 2009 VA examination report, based as it was on an 
examination of the Veteran and the Veteran's claims file, is most 
probative in this case.  In this regard, the Board notes that the 
March 2005 examiner indicated by his comments that he had 
reviewed the Veteran's medical file, but he also stated that the 
Veteran had several medical evaluations for his low back while in 
the service and that his medical history indicates that his 
problem has been present ever since the service.  The Veteran's 
service treatment records, however, record only one treatment for 
complaints of low back pain in June 1980 and no other record on 
treatment for a back condition until at least 10 years after 
service.  And the June 2004 physician's report does not indicate 
that this opinion was based on a review of the Veteran's claims 
file or other medical records.  

Here, the Board notes that the Veteran can attest to factual 
matters of which he or she has first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In this 
regard, the Board notes that the Veteran has consistently 
reported that he had had low back pain since his time in the 
military.  However, as competent as he may be to testify as a lay 
person regarding his back pain, the Veteran is simply not 
competent to relate a current back disability to his period of 
service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  More 
importantly, the Board does not find the Veteran's testimony to 
be credible as to establish a nexus between the currently claimed 
back disability and his service, particularly in light of the 
evidence showing no objective medical findings of a back 
disability until the 1996 motor vehicle accident.  See Layno v. 
Brown, 6 Vet. App. 465 (1994); See Barr, supra.
  
In summary, the Board concludes that the preponderance of the 
evidence is against finding that the Veteran's current low back 
disability is etiologically related to his military service.  The 
Board may not base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only on 
the basis of independent medical evidence in the record.  Hensley 
v. Brown, 5 Vet. App. 155 (1993).  



In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for degenerative joint disease of the lumbar 
spine and lumbar strain is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


